Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 4, 2015                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  151342(69)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                             Joan L. Larsen,
                                                                                                         Justices
            Plaintiff-Appellee,
                                                              SC: 151342
  v                                                           COA: 317697
                                                              Wayne CC: 13-003955-FH
  TIMOTHY PATRICK MARCH,
             Defendant-Appellant.
  ________________________________________/

           On order of the Chief Justice, the motion of plaintiff-appellee to extend the time to
  file its supplemental brief on appeal is GRANTED. The supplemental brief submitted on
  November 20, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 4, 2015